Title: From Thomas Jefferson to Stevens Thomson Mason, 28 October 1801
From: Jefferson, Thomas
To: Mason, Stevens Thomson


Dear Sir
Washington Oct. 28. 1801.
Lest your rural tranquility should become insipid for want of a little seasoning, I have thought it might not be amiss to animate it from the pepper pots of the tories. their printers, when they have any thing very impudent, send it to me gratis. I will freely give therefore what I freely recieve. I this week send you a dish of the Monitor. the next perhaps it may be of the Palladium, or of Timothy of Charleston &c.
Our notice to mr Smith that we meant to discontinue the mission to Lisbon arrived opportunely two or three days before their minister was to have sailed for the U.S. it stopped him. Buonaparte’s ratification of our convention is with a ‘bien entendu toujours that the suppression of the 2d. article is considered as an abandonment by both parties of the objects it related to.’ tho’ this was perfectly so understood on our part, yet I shall send it to the Senate for acceptance that I may filch from them none of the popularity it gives them title to with the merchants. still we shall go on with the execution of it. we have reason to expect that the VIth. article of the British treaty has been amicably & not unconscionably adjusted. respects to mrs Mason, health & fraternity to yourself.
Th: Jefferson
